Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  January 22, 2016                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                        Stephen J. Markman
  152831(3)                                                                                  Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                           David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                             Joan L. Larsen,
                                                                                                       Justices
  IN RE LISA O. GORCYCA, JUDGE
  6th CIRCUIT COURT                                           SC: 152831
                                                              JTC Formal Complaint 98
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for the
  appointment of a master is considered, and the Honorable Daniel P. Ryan is hereby
  appointed master to hear Formal Complaint No. 98.




                    I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
              foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 22, 2016